I 
would like to begin by congratulating the Republic of 
Montenegro on its recent accession to the United 
Nations Organization. We fully understand the 
challenges that country faces and wish it every success 
in the establishment of a secure and prosperous State. 
 I wish to express our highest appreciation to the 
President of the General Assembly at its sixtieth 
session, Mr. Jan Eliasson, for his enthusiastic 
dedication and skilful leadership during the past year. 
We now sincerely look forward to working with the 
President of the General Assembly at this session, 
Sheikha Haya Rashed Al-Khalifa, and I pledge her 
Latvia’s full support. I also congratulate her on being 
only the third woman ever to preside over the General 
Assembly. 
 A year ago, we marked the sixtieth anniversary of 
the United Nations by setting out a far-reaching reform 
plan to bring the Organization closer to the needs of 
the twenty-first century. While the United Nations 
spectrum of peacekeeping, humanitarian and human 
rights operations has increased significantly in recent 
years, the United Nations must continue to step up its 
activities if it is to meet the urgent needs of millions of 
people throughout the world. 
 The current situation presents us with great 
challenges at the global level that require us to act with 
urgency and coordination. We will be able to attain the 
Millennium Development Goals and reduce the 
crushing poverty that is debilitating the lives of billions 
of people across this planet only if we pool our 
resources and redouble our efforts. We need to pursue 
our campaign against well-known scourges that include 
  
 
06-52737 24 
 
contagious disease and the destruction of the global 
environment. 
(spoke in English) 
 We can take satisfaction in noting that a number 
of serious and meaningful measures have already been 
taken to alleviate the plight of the world’s poor. Those 
important steps must be followed up by continued 
measures to help the world’s poorest nations become 
more self-sufficient. At the same time, the developing 
countries must do their utmost to implement the 
practices of good governance, strengthen their 
institutions and abide by the rule of law. 
 It is worth emphasizing that the United Nations 
has been an effective instrument in those countries 
where the political will has existed to cooperate fully 
with the United Nations programmes and proposals for 
alleviating the plight of the poor. At the same time, the 
efficiency of United Nations operations has also been 
called into question, and not without reason. More 
innovative approaches need to be deployed for 
alleviating poverty and reaching set development 
objectives. Among those, we should look more to the 
effective use of information, communication and 
modern technologies. 
 I well remember the excitement at the 
Millennium Summit in 2000, when we adopted the 
Millennium Declaration. Progress towards reaching the 
Millennium Development Goals, alas, is still 
unacceptably slow. The statistics on infant mortality 
and maternal health, among others, remain particularly 
distressing. Millions of our fellow human beings have 
no access to clean drinking water, let alone more 
sophisticated comforts. We cannot remain indifferent 
when so much needs to be done. 
 In many parts of the world, the misery brought on 
by poverty is compounded by such debilitating and 
mortal diseases as HIV/AIDS, tuberculosis and 
malaria. While much has already been achieved to 
control the spread of those afflictions, further 
partnerships need to be developed with other 
stakeholders, including those in the private sector. 
 Only a few days ago, the States Members of the 
United Nations concluded a High-level Dialogue on 
International Migration and Development. The 
dramatic increase of illegal migration in recent years 
has placed great stress on the international system for 
protecting refugees and asylum-seekers. The activities 
of the Office of the United Nations High 
Commissioner for Refugees on migration issues should 
be coordinated with regional cooperation efforts in 
order to become more effective. 
 We have had the great misfortune to see terrorism 
continue as a threat to international peace and security. 
I welcome, therefore, the recent agreement on a Global 
Counter-Terrorism Strategy and urge the United 
Nations Member States to intensify their efforts to 
reach a consensus on a comprehensive anti-terrorism 
convention. 
 We have failed to make any substantial progress 
over the past year in the area of disarmament and the 
non-proliferation of weapons of mass destruction. That 
is a fundamental issue for global peace and security 
and I encourage all United Nations Member States to 
demonstrate their willingness to move forward at a 
faster pace. 
 The United Nations also needs to provide a 
prompt and effective response when armed conflicts 
arise. We must strive to make United Nations 
peacekeeping a more effective and accepted instrument 
of collective security. Too often in the past, the United 
Nations has been unable to prevent genocide and 
lasting bloodshed — in the Congo, in Rwanda, in the 
former Yugoslavia and now in the Darfur region of the 
Sudan. During the past 10 years, the operational 
activity of the United Nations in peacekeeping has 
quadrupled, but that may still not be enough. The 
demand for rapid action cannot be met through United 
Nations mechanisms alone, but requires a more 
effective partnership between the United Nations and 
regional organizations. 
 The most recent example of the need for a 
concerted peacekeeping effort is the tragic sequence of 
events in Israel and Lebanon this past summer. 
Peacekeeping can facilitate solutions, but not impose 
them. In Iraq and in Afghanistan, as well as in the 
continuing conflict between the Israelis and the 
Palestinians, there will be no durable peace until all 
parties renounce the use of violence to achieve political 
aims. A long-lasting settlement requires the political 
will of all parties in the region to negotiate a viable 
compromise in good faith, where a secure State of 
Israel coexists side by side with an independent State 
of Palestine. 
 Currently, the United Nations is uniquely 
positioned to take a leading role in peacebuilding. We 
 
 
25 06-52737 
 
expect the recently established Peacebuilding 
Commission to help those countries that are emerging 
from conflict not to be drawn back into it, and hope 
that the Commission will serve to promote the post-
conflict reconstruction and long-term development of 
regions that have suffered from warfare. 
 Along with the promotion of peace and security 
and the alleviation of poverty, the protection of human 
rights is one of the main missions of the United 
Nations. The recent creation of the Human Rights 
Council will hopefully enable the United Nations to 
respond more promptly and effectively in situations 
where human rights come under threat. The Council 
needs to provide real leadership to restore trust in the 
United Nations as a guardian, defender and promoter 
of that universal value. 
 However, the effectiveness of the Human Rights 
Council depends entirely on the political will and 
conduct of the Member States. We must work together 
to ensure that this new institution, in which we have 
placed such high hopes, truly serves the purpose for 
which it was created. 
 During this session, we will face the difficult task 
of furthering the reform of the United Nations. We 
have to accept the fact that none of the United Nations 
Member States will be able to attain absolutely 
everything they desire from the reform process. At no 
point should any Members think of negotiations for 
these necessary reforms as a zero-sum game in which 
some will be losers and some winners. It is possible to 
arrive at solutions that constitute a win-win situation 
for everybody. It takes hard work and a lot of patience, 
but it can be done. 
 It is natural for different countries to have 
different priorities and different threat perceptions. 
That is a fact of life. It is precisely for that reason that 
we need the United Nations as a central meeting place 
where our common interests can be determined and our 
common plans hammered out in an inclusive and 
democratic manner. The ongoing reforms of the United 
Nations are needed for the benefit and advantage of us 
all, without exception. 
 The international agreements that are reached 
within the United Nations bear a unique legitimacy, 
moral weight and political authority. Yet it is no secret 
that in an Organization with nearly 200 Members, the 
decision-making process can be protracted. 
Nevertheless, despite the painstakingly slow pace of 
United Nations reform to date, there has been some 
notable progress during the past year. It is vital for the 
United Nations to continue striving for more trust and 
goodwill among all our nations, for we simply cannot 
afford to do otherwise. 
 There is general agreement that the time has 
come for a serious overhaul of the United Nations 
management system. An effective Secretariat is crucial 
for the United Nations system’s ability to adapt to 
evolving challenges. So far, only the initial steps have 
been taken in transforming the United Nations into a 
more efficient and accountable Organization. The time 
has come for meaningful changes, and I hope that we 
will establish tangible results during this sixty-first 
session. 
 Mandate review is another essential element of 
the reform process where our aspirations have been 
higher than the result achieved. Only a fraction of the 
numerous mandates have been classified and the 
question of what to do with them is still pending. We 
need to move ahead energetically, bearing in mind that 
this is not a blind cost-cutting exercise but an ongoing 
process of feedback needed to improve the 
effectiveness and quality of the Organization’s work. 
Rational use of resources and cost-efficiency will allow 
us to do more with the resources at the command of the 
United Nations, without any duplication of effort. 
 There has been a growing feeling among United 
Nations Member States of the need for a revitalized 
and more effective General Assembly. I welcome the 
regular meetings among the Presidents of the General 
Assembly, the Security Council and the Economic and 
Social Council with the aim of achieving maximum 
complementarity among those principal organs. The 
Charter of the United Nations provides us with the 
fundamental guidelines for our work, and we should be 
guided by it in a spirit of cooperation, not rivalry. It is 
self-defeating, unproductive and wasteful to invest 
time and effort in a competition among the main bodies 
of the United Nations. Only by rising above such 
internal divisions can the United Nations hope to truly 
fulfil the leading role that it has to play in order to 
serve the needs of the world community as a whole. 
 We must also not neglect the reform of the 
Security Council, which needs to be more 
representative of the state of the world in 2006. While 
this matter should not overshadow the rest of the 
reform process, neither can it be indefinitely 
  
 
06-52737 26 
 
postponed. Progress on this issue needs to be made, for 
it would invigorate and give added impetus to the 
overall reform process. The Security Council has a 
central role to play in maintaining international peace 
and security. If it is to function as a truly effective 
organ, then it must attain both a stronger capacity and a 
greater willingness to act in the face of international 
crises and tensions and it must find ways of responding 
more rapidly at the outbreak of armed conflicts. 
 At this sixty-first session of the General 
Assembly, we must make every effort to make progress 
in adjusting the United Nations to the needs and 
challenges of our times. This session will be the last 
under the stewardship of Secretary-General Kofi 
Annan. During his mandate, Mr. Annan has exhibited 
outstanding leadership in setting the agenda and 
establishing a clear vision of the goals of the United 
Nations. I therefore take this opportunity to thank him 
for his tireless dedication to the United Nations and for 
framing and initiating the much-needed reform 
process. His successor will inherit a vast and complex 
agenda which can only be tackled with maximum 
cooperation and flexibility from all Member States. 
 The United Nations requires a Secretary-General 
who will be willing to listen to and to respect the views 
of all, but who will also have the personal courage to 
push for the necessary, but possibly unpopular, 
decisions that are needed for the good of the 
Organization as a whole. A Secretary-General must be 
endowed with leadership, vision, fairness and 
objectivity. He or she must be a true citizen of the 
world who can feel the pulse of humanity. He or she 
must have the passion and commitment to spare no 
effort in facing up to the most demanding of 
challenges. 
 Today, the United Nations is at a crossroads and 
faces a choice: to address the challenges of the twenty-
first century through the combined efforts of all its 
Member States, or to gradually lose its influence in the 
international community. 
 As many here are aware, I recently announced my 
decision to submit my candidacy for the position of 
Secretary-General. I highly appreciate the confidence 
placed in me by the Secretary-General, Mr. Kofi 
Annan, when he appointed me Special Envoy on 
United Nations Reform. I am personally committed to 
addressing the challenges posed by United Nations 
reform and to promoting human rights, freedom and 
democracy, including gender equality. While women 
represent half of the world’s population, no woman has 
ever been at the helm of this Organization. I believe 
that the time has come for a woman to be considered a 
serious candidate for the position of Secretary-General. 
 It so happens that, as a result of historical events 
in the twentieth century, no Secretary-General has ever 
come from Eastern Europe. Yet that region has a 
wealth of experience to share about its ability to effect 
radical change and achieve progress in a remarkably 
brief period of time. 
 Nevertheless, the principle of regional rotation 
should not be the principal or sole factor in the 
selection of a candidate. While I deeply respect the 
candidates who have already been nominated from one 
part of the world, the selection procedure should not 
restrict the rights and opportunities of potential 
candidates from any other part of the world. I hope that 
the choice made by the Security Council and the 
General Assembly will be based solely on the 
candidate’s qualifications, personal qualities and 
vision. 
 The world needs a strong United Nations, and we 
as leaders need to build bridges of understanding if we 
are to make the United Nations as strong as it needs to 
be. We need to keep alive the main goal of the founders 
of the United Nations, who were determined “to save 
succeeding generations from the scourge of war”. We 
owe it to our children, who will inherit this planet, to 
save them also from the scourges of terrorism, of 
hunger and of disease. 
 Because of my own personal experience as a 
child of war and a refugee, having known fear, cold, 
loss and hunger in my time, I urge world leaders to 
save every child that we can from such experiences. 
Our common goal is to extend worldwide the peace, 
freedom and prosperity that so many nations have 
already achieved. It can be done; it must be done. But 
it is something that we can achieve only by all of us 
working together. 